DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

In regard to claims 1, 17 & 20; Sathyanarayana et al., Pub. No.: US 20180075309 A1, taken either individually or in combination with other prior art of record fails to teach or render obvious as recited on amended independent claims
“An obstacle analyzer/vehicle control system, comprising: one or more sensors configured to receive obstacle identification information ...and obstacle condition information ...wherein the obstacle comprises a vehicle ..., wherein the one or more vehicle conditions comprise an extent to which a specification of the vehicle differs from a corresponding factory specification and ..., wherein the determination of the rating value comprises .."rating value is based on an extent to which a specification of the vehicle differs from a corresponding factory specification"

Prosecution of the amended claims revealed that some of the elements may not have been disclosed by any prior art as a whole. There are some prior art which provides “an obstacle analyzer based on obstacle condition information”, with addressing some of the claimed limitations, however, fail to teach or render obvious ALL claim elements, providing either alone or in combination with other prior art of record; in regard to the amended independent claim1 limitations. 


Some of the closest prior art found on search which all are fail to disclose above limitations;

Sathyanarayana; Suchitra et al., US 20180075309 A1	SYSTEMS AND METHODS FOR NEAR-CRASH DETERMINATION;
Remarks: Discloses a method for near-collision detection, including determining a risk map for a vehicle and automatically detecting a near-collision event with an object, based on vehicle behavior relative to the risk map, in the automotive analysis fie.
However, fails to disclose the claim elements at step 1 above.

Konrardy; Blake et al., US 9972054 B1, Accident fault determination for autonomous vehicles,
Remarks: Discloses methods and systems for determining fault for an accident involving a vehicle having one or more autonomous and/or semi-autonomous operation features.
However, fails to disclose the claim elements at step 1 above.

ROSENBAUM; WALTER STEVEN, US 20170309092 A1, METHOD FOR DETERMINING DRIVING CHARACTERISTICS OF A VEHICLE AND VEHICLE ANALYZING SYSTEM
Remarks: Discusses a method for determining driving characteristics of a vehicle.
However, fails to disclose the claim elements at step 1 above.


The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.


As a result, claims 1-3 & 5-20 are allowed;
Claims 1, 17 & 20 are allowed independent claims.
Claims 1-3 & 5-16 are allowed due to dependencies to the allowed claim 1.
Claims 18-19 are allowed due to dependencies to the allowed claim 17.


Invention Drawings: 

    PNG
    media_image1.png
    435
    534
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    617
    517
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    519
    460
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    702
    526
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    518
    521
    media_image5.png
    Greyscale
     
    PNG
    media_image6.png
    587
    517
    media_image6.png
    Greyscale
          
                            
                                    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665